N. J. Kaufman, P.J.
(dissenting). I respectfully dissent. I would hold that the passage of over 200 days from the time of defendant’s return to custody until his trial violated the 180-day rule and *533deprived the trial court of jurisdiction. MCL 780.131, 780.133; MSA 28.969(1), 28.969(3).
The prosecution does not really dispute defendant’s chronology of the instant case. The people contend, however, and the majority agrees, that the 180-day rule is inapplicable to the present factual situation. They rely on People v Loney, 12 Mich App 288; 162 NW2d 832 (1968), for the proposition that the rule was not intended to apply to cases where consecutive sentences are mandatory. See also People v Ewing, 101 Mich App 51; 301 NW2d 8 (1980).
I believe that the authoritative interpretation of the 180-day rule is in People v Hill, 402 Mich 272; 262 NW2d 641 (1978). Neither Hill nor the statute makes an exception for cases in which consecutive sentences are prescribed.
Moreover, I find People v Moore, 96 Mich App 754; 293 NW2d 700 (1980), to be the better interpretation of the applicability of the 180-day rule. In Moore, this Court stated that the primary purpose of the judiciary when interpreting statutes is to ascertain and give effect to legislative intent. However, a statute must admit of some ambiguity before the courts of this state will be required to examine the legislative intent behind it in an attempt to ascertain its meaning. Thus, where the language of a statute is unambiguous, the legislative intent is obvious and must be determined accordingly. The Court then held, and I find this holding most persuasive as to the instant case, that it found no ambiguity in the 180-day rule that would permit an exception to application of its plain language. Therefore, even if it were reasonable and otherwise valid to distinguish between inmates who commit crimes prior to incarceration and those who commit them subsequently, this *534distinction is one which the Legislature and not the judiciary should make. The Court then held that a defendant who commits a crime while in prison is entitled to the protection of the 180-day rule. Id., 760-762. I agree. If the Legislature does not intend a broad application of the statute or if it wishes to make exceptions to its application, it must so state before this Court will override the plain language of the statute.
The facts of the present case fit squarely within this decision and, I believe, squarely within the 180-day rule. While defendant was an inmate of the Department of Corrections, there was unexplained and inexcusable inaction as to his pending embezzlement charge from September 11, 1978, to April 23, 1979, a period of 224 days. There is no claim or showing that the defendant contributed to this delay. The people did not show unavoidable circumstances which make trying this case within the statutory period impossible. This Court in People v Forrest, 72 Mich App 266, 273; 249 NW2d 384 (1976), stated:
"We hold that, if the defendant has not contributed to the delay, a period of otherwise unexplained inaction in excess of 180 days in the prosecution of a charge pending against an inmate is per se a violation of the statute, unless the people make an affirmative showing of exceptional and unavoidable circumstances which hamper the normally efficient functioning of the trial courts.”
I would also find a violation of the 180-day rule in defendant’s case and reverse his conviction.